UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 97-4379
TREVIS LATORIS BROWN, a/k/a
Raphael M. Johnson,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CR-96-78)

Submitted: February 10, 1998

Decided: February 25, 1998

Before WIDENER and HAMILTON, Circuit Judges,
and HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

J. Paul Gregorio, MORRISSEY, HERSHNER & JACOBS, Rich-
mond, Virginia, for Appellant. Helen F. Fahey, United States Attor-
ney, Stephen W. Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Trevis Latoris Brown was indicted for possession with
intent to distribute cocaine and cocaine base, in violation of 21 U.S.C.
§ 841 (1994), possession of a firearm by a convicted felon, in viola-
tion of 21 U.S.C. § 922(g)(1) (1994), and maintaining a place for the
purpose of manufacturing, distributing, and using controlled sub-
stances, in violation of 21 U.S.C. § 856 (1994). The district court
denied Brown's motion to suppress evidence discovered during a sub-
sequent search of Brown's apartment, executed pursuant to a warrant.
Brown entered a guilty plea under Fed. R. Crim. P. 11(a)(2), reserving
his right to appeal the denial of his suppression motion. We affirm.

I.

Officers Richard Crowder and Frank Baehr responded to a radio
dispatch that someone with a gun was involved in an abduction in an
apartment near their location. The officers knocked on the door of the
apartment and identified themselves. After some time, Brown opened
the door and the officers immediately smelled burning marijuana and
saw marijuana smoke coming from inside the apartment. As soon as
the door was open, two juvenile girls ran out of the apartment past the
officers screaming for the officers to "take us away, get us away from
him."

When Officer Crowder attempted to speak to Brown, Brown began
backing up into the apartment, and Officer Crowder walked in with
him. Brown backed up into the common area of the apartment until
he was standing next to a sofa, which acted as a partition between the
hallway and the living room. On the coffee table in front of the sofa
the officers could see a handgun. Once Officer Crowder saw the
handgun, he bent Brown over the back of the sofa and handcuffed
him. After backup officers arrived, Officer Baehr went after the two
girls.

                    2
Officer Crowder then did a routine pat down of Brown to check for
weapons, and pulled out a large roll of money, which Brown said
amounted to about $10,000. Officer Crowder also noticed a large
number of Philly Blunt cigar boxes in the living room. Officer Crow-
der testified that Philly Blunt cigars were often used by marijuana
users, who would empty the tobacco out of the cigar and fill it with
marijuana, and use the boxes themselves to store marijuana.

While Officer Crowder and one of the backup officers conducted
a protective sweep, the other backup officer decided to place Brown
on the sofa while they waited. Before Brown was placed on the sofa,
the officer looked under the sofa cushions and around the sofa to
make sure there were no firearms or other weapons that Brown could
place his hands on. When the officer lifted up the cushions, he found
a Philly Blunt cigar, which appeared to contain marijuana, and a small
plastic bag. Both items were later tested for and identified as contain-
ing marijuana.

At this point Officer Baehr came back with the information from
the two girls. They had consumed alcohol, were underage, and were
out past curfew. Brown admitted that he had served the girls beer.
Brown was then formally placed under arrest for contributing to the
delinquency of a minor and for possession of marijuana.

Brown refused to give his consent to a full scale search of the
apartment, and thus the officers obtained a warrant to search for evi-
dence of the use and distribution of marijuana. Once a warrant was
obtained, they recovered evidence of the possession with intent to dis-
tribute cocaine and cocaine base, which was the basis for the drug
charges in the indictment.

II.

On appeal, Brown contends that the evidence of cocaine possession
and distribution should have been suppressed because the warrant was
obtained as a result of the illegal search of the sofa. Initially, this
court reviews the district court's factual findings on a denial of a
motion to suppress for clear error, and its legal conclusions de novo.
See United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

                    3
As a safety measure, officers may conduct a protective search of
an area in connection with an arrest to search for weapons within the
grab area of an individual when the officers have a reasonable belief
that the individual is potentially dangerous. See Michigan v. Long,
463 U.S. 1032, 1048-49, 1052 n.16 (1983); Terry v. Ohio, 392 U.S.
1, 27 (1968); United States v. Poms, 484 F.2d 919, 920-21 (4th Cir.
1973) (holding that search of suspect's shoulder bag was justified as
protective search under Terry). The fact that a suspect is handcuffed
and being observed may restrict the area within his reach, but it does
not negate all risk that he may obtain a weapon and thus pose a dan-
ger. See United States v. Horne, 4 F.3d 579, 586 (8th Cir. 1993);
United States v. Silva, 745 F.2d 840, 847 (4th Cir. 1984).

Here, although Brown was handcuffed, he still could have reached
under the sofa cushions to obtain a weapon. See United States v.
Hernandez, 941 F.2d 133, 137 (2d Cir. 1991); United States v.
Mason, 523 F.2d 1122, 1126 (D.C. Cir. 1975). The officer was per-
mitted to check the immediate area as a safety precaution. See
Hernandez, 941 F.2d at 137 (citing Terry, 392 U.S. at 24). Accord-
ingly, the search of the sofa was a permissible protective search, and
the district court did not err in denying Brown's motion to suppress.
See Long, 463 U.S. at 1048-49; Terry, 392 U.S. at 27.

We affirm Brown's conviction. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4